Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 1 of 7




                                                                 EXHIBIT B
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 2 of 7
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 3 of 7
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 4 of 7
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 5 of 7
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 6 of 7
Case 4:17-cv-00492-BSM Document 308 Filed 08/28/20 Page 7 of 7
